Title: Enclosure: Notes on Virginia Lands, 3 August 1791
From: Jefferson, Thomas
To: Washington, George


  EnclosureNotes on Virginia Lands

Aug. 3. 1791.

The writer hereof is best acquainted with that tract of land which crosses Virginia from North East to South-West by the names of the Bull-run mountains, South-West mountains and Green mountains, and is generally 6 or 8 miles wide, one half of which is the mountain itself and therefore steep; the residue lies at the foot on each side, in large waving hills, perfectly accessible to the plough. It is of a dark red colour. The richest of it is a pure mould or loam, without the least mixture of sand or grit, though often a good deal of broken stone. When first cleared of it’s timber, it lies loose for about a foot depth. That is to say as far down as the frosts have penetrated. But below that, for many feet, the earth is still the same, but hard, as having never yet been opened by the frost. When it is turned up by the plough and has been exposed to the frost a winter or two, it is nearly as rich as the original first soil. This land is excellent for wheat and rye, but yields poorly in oats. For Indian corn it is midling. The fruits which abound are apples, peaches, and cherries. The country perfectly healthy, and the climate more moderate in summer than that below, and in winter than that above. Most of the parcels of land held by individuals have been so laid out as to contain about one third of the first quality as above described, one third of a midling quality, and one third of barrens well timbered. The husbandry is in general very slovenly. Under such as it is, the lands of the first quality will produce 30. bushels of wheat to the acre when fresh, and being tended alternately in wheat and Indian corn (the latter of which is a great exhauster) without ever being rested or manured, they fall at length down to 8. or 10. bushels the acre. The soil of midling quality will yield 12 or 15 bushels of wheat the acre when fresh, and fall down to about 8. The grasses which have been found to succeed best are red clover and orchard grass. Greenswerd does well also. Only one good cutting of these can be counted on unless the ground can be watered.
A tract consisting of the three qualities before mentioned in equal quantities, in that part which lies near the Rivanna river, say about Charlottesville, will sell for about 22/6 to 27/6 sterl. the acre on an average. It will be more or less in proportion as there is more or less of the best or worst qualities. Produce is water-borne from hence to the tide-waters 70 miles distant. Advancing North Eastwardly along the same mountains these lands are dearer, tho’ their produce cannot be water-borne till they reach the Patowmac. Going South Westwardly  along the same mountains, lands become cheaper. Where they cross the Fluvanna or James river they are about ?of the price before-mentioned, and from that part their produce may be also waterborne to tide waters, 130 miles distant.
Ordinary prices about Charlottesville are as follows. A labouring negro man is hired by the year for 9.£ sterl. his clothes & food. A good plough horse costs £10 to 12£ sterl. A cow 30/—a sheep 6/—a sow 10/ a goose or turkey 2/—a dunghill fowl 6d.—a bushel of wheat 3/—of rye 22d.½—of Indian corn 1/ 6—beef in autumn and pork in the winter 16/ the 100 ℔—bacon 6d to 8d the ℔—hay 45/ the ton.
